United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-1070
Issued: March 18, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 8, 2021 appellant filed a timely appeal from an April 28, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 21-1070.
On December 9, 2020 appellant, then a 53-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed left cubital and carpal tunnel syndrome due
to factors of his federal employment, including sorting, casing, and delivering mail; lifting and
delivering packages; and unloading tubs, bags, and parcels. He indicated that he first became
aware of his condition on September 3, 2020, and that it was related to his federal employment on
November 30, 2020. OWCP assigned this claim File No. xxxxxx436.
Appellant had previously filed a Form CA-2 on November 5, 2020 alleging that he had
sustained carpal tunnel syndrome due to factors of his federal employment including sorting,
casing and delivering mail, as well as lifting packages. He related that he first became aware of
his condition and its relationship to his federal employment on September 3, 2020. OWCP
assigned this claim File No. xxxxxx310.
In a development letter dated December 15, 2020 in the instant claim, OWCP File No.
xxxxxx436, OWCP informed appellant of the deficiencies of his claim. It advised him regarding

the type of medical evidence necessary to establish his claim and provided 30 days for him to
submit the requested evidence.
In response, appellant submitted a medical report dated September 10, 2020 from Dr. Ryan
Beekman, a Board-certified orthopedic and hand surgeon. Dr. Beekman diagnosed tendinosis and
tenosynovitis involving the extensor carpi ulnaris without tendon tear, minimal tenosynovitis of
the extensor carpi radialis longus and brevis tendons. In reports dated September 24 and
November 5, 2020, he diagnosed bilateral carpal tunnel syndrome and also cubital tunnel
syndrome.
In a report dated November 30, 2020, Amy Herrick, a nurse practitioner, related that
appellant was seen for a follow-up appointment for his bilateral carpal tunnel syndrome and that
he was scheduled for a right carpal tunnel release.
In a letter dated January 8, 2021, Dr. Beekman related that appellant underwent bilateral
right and left carpal tunnel release on January 5, 2021. He noted that appellant had indicated that
his hand symptoms of numbness and tingling were significantly exacerbated by his work activities
including lifting heavy objects and repetitive heavy gripping. Dr. Beekman concluded that it was
reasonable to believe that appellant’s bilateral carpal tunnel syndrome and left cubital tunnel
syndrome were causally related to his employment.
By decision dated February 4, 2021, OWCP denied appellant’s claim as causal relationship
was not established between the diagnosed medical conditions and the accepted employment
factors. It concluded, therefore, that the requirements had not been met to establish an injury or
medical condition causally related to the accepted employment factors.
In a letter dated March 2, 2021, Dr. Beekman related that appellant had reported that his
symptoms were significantly exacerbated by his work activities of lifting heavy objects and
gripping. He also stated that medical literature supported that repetitive heavy gripping was a
known cause of carpal tunnel and that he believed that appellant’s work duties caused his bilateral
carpal and left cubital tunnel syndrome.
On March 11, 2021 appellant requested reconsideration of OWCP’s February 4, 2021
decision.
By decision dated April 28, 2021, OWCP denied modification of its February 4, 2021
decision.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depend on frequent cross-referencing between the files. 1 For
example, if a new injury case is reported for an employee who previously filed an injury claim for

1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

a similar condition or the same part of the body, doubling is required.2 Herein, appellant filed a
claim for carpal tunnel syndrome, assigned OWCP File No. xxxxxx310 on November 5, 2020, and
subsequently filed an occupational disease claim on December 9, 2020 for cubital and carpal
tunnel syndrome, assigned OWCP File No. xxxxxx436. The evidence pertaining to OWCP File
No. xxxxxx310, however, is not part of the case record presently before the Board.
For a full and fair adjudication, the case must be returned to OWCP to administratively
combine the current case record with OWCP File No. xxxxxx310. Following this and such further
development as OWCP deems necessary, it shall issue a de novo decision. Accordingly,
IT IS HEREBY ORDERED THAT the April 28, 2021 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: March 18, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

Id.; D.C., Docket No. 19-0100 (issued June 3, 2019); N.M., Docket No. 18-0833 (issued April 18, 2019); K.T.,
Docket No. 17-0432 (issued August 17, 2018).

3

